Citation Nr: 0818172	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-39 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD) with a 
cognitive disorder for the period of September 3, 2004 to May 
26, 2006.

2.  Entitlement to an evaluation in excess of 70 percent 
disabling for PTSD with a cognitive disorder from May 26, 
2006 to the present. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO decision, which 
granted a claim for service connection for PTSD and assigned 
an evaluation of 30 percent, effective September 3, 2004.  
The veteran's 30 percent evaluation was increased to 50 
percent, effective May 26, 2006, in a February 2007 rating 
decision.  This evaluation was then increased to 70 percent, 
effective May 26, 2006, in a December 2007 rating decision.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In April 2008, a video hearing was held before the 
undersigned Acting Veterans Law Judge at the St. Paul, 
Minnesota RO.  A transcript of that proceeding has been 
associated with the claims folder.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that, for the 
period of September 3, 2004 to May 26, 2006, the veteran's 
PTSD resulted in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; and disturbances of motivation and mood.  

2.  The evidence of record does not demonstrate that the 
veteran's PTSD, for the period of May 26, 2006 to the 
present, results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; and intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD with a cognitive disorder have not been met for the 
period of September 3, 2004 to May 26, 2006.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD with a cognitive disorder have not been met for the 
period of May 26, 2006 to the present.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

As to VA's duty to notify, this appeal arises from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection for PTSD.  The United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Moreover, since VA's notice criteria was satisfied because 
the RO granted the veteran's claim for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, the Board concludes VA's duty to assist has been 
satisfied.  The veteran's service and VA medical records are 
in the file.  The veteran has at no time referenced 
outstanding, available records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  

The veteran was provided medical examinations for his PTSD in 
June 2005, September 2006, and November 2007.  The Board 
finds these examination reports to be thorough and consistent 
with contemporaneous VA treatment records.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disability since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2007).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Therefore, the examinations in this case, 
in addition to the treatment records and the veteran's own 
lay statements, provide an adequate record upon which to base 
a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, 
here, the veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2007).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).
        
The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). 

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  




The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for PTSD with a cognitive disorder for the period 
of September 3, 2004 to May 26, 2006.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 30 percent evaluation adequately 
compensates the veteran for his PTSD for the period of 
September 3, 2004 to May 26, 2006.  A higher rating is not 
warranted for this time period. 

The Board notes that the veteran underwent a VA examination 
in June 2005.  This VA examination report reflects that the 
veteran was alert and oriented to person, place, time, and 
purpose.  He interacted in a logical and coherent, but 
somewhat inhibited, fashion.   His affect was described as 
being decreased in range.  He got tearful during the 
interview.  The veteran reported feeling anxious in certain 
situations, such as when he visits doctors.  He stated that 
he feels he probably worries too much and gets sweaty and 
shaky when he is stressed.  He reported that he had trouble 
remembering certain things that people have told him or where 
he placed certain thing.  He denied having panic attacks, 
suicidal ideation or attempts, hallucinations, delusions, or 
frankly paranoid ideation.    

With specific regard to establishing and maintaining 
effective social relationships during this time period, it is 
noted that the veteran reported having a few friends but 
stated that he has never been highly social and prefers to be 
alone.  See VA examination report, June 2005.  He reports 
feeling detached some of the time.  Id.  He has been married 
since 1972 and had 2 biological children and 3 adopted 
children at this time.  Id.  


With specific regard to establishing and maintaining 
effective work relationships, it is noted that the veteran 
was employed at the time of his June 2005 VA examination for 
about a year as a delivery specialist.  Id.  Prior to this 
job, he worked at 3M for about 35 years until he was "phased 
out" and took early retirement.  See VA examination report, 
June 2005.  He denied having problems getting along with co-
workers or supervisors.  

The claims folder also contains Vet Center treatment records 
from September 2004 to May 2006.  A September 2004 Intake 
Assessment noted the veteran as being friendly and 
cooperative, though anxious and uncomfortable.  His hygiene, 
grooming, and speech were appropriate.  His thought processes 
were logical and linear without delusions or obsessions.  
Throughout this period of treatment at the Vet Center, the 
veteran reported having nightmares and feelings of 
restlessness.  See Vet Center treatment record, November 
2004.  He also reported enjoying his job as a truck driver 
because it allowed him to remove himself from situations 
where he has to deal with people.  See Vet Center treatment 
record, October 2004.  

The Board concludes that the veteran's PTSD does not more 
nearly approximate the criteria for a 50 percent rating for 
this time period.  It is true that the file reflects that the 
veteran had feelings of anxiety and panic, difficulty 
maintaining effective social relationships, and memory loss 
during this time period.  However, at no point in the Vet 
Center treatment records for this time period or in the June 
2005 VA examination report was it noted that the veteran had 
difficulty understanding complex commands; panic attacks more 
than once per week; circumstantial, circumlocutory, or 
stereotyped speech; impaired judgment; impaired abstract 
thinking; or disturbances of motivation or mood, as required 
for a 50 percent rating.  

In addition, in rendering this decision, the Board has taken 
into account that the veteran's GAF score was estimated to be 
a 62 at the June 2005 VA examination.  According to the GAF 
scale, scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 46.  While the 
GAF score is only one factor of many that must be considered 
when evaluating the veteran's disability, the Board finds 
that the symptoms yielding this score are adequately 
evaluated under the veteran's current rating for this time 
period. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment for this 
time period beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board acknowledges the veteran's assertions that the 
severity of his PTSD warrants a higher rating.  The veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, or undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding the severity of his disability 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  While the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


2.  Entitlement to an evaluation in excess of 70 percent 
disabling for PTSD with a cognitive disorder from May 26, 
2006 to the present. 

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 70 percent evaluation adequately 
compensates the veteran for his PTSD for the period of May 
26, 2006 to the present.  A higher rating is not warranted. 

The Board notes that the veteran and his wife alleged at the 
April 2008 hearing that the veteran has memory loss, 
difficulty communicating, disorientation as to time and 
place, nightmares, sleep impairment, anger issues, feelings 
of panic, and auditory hallucinations.  Specifically, the 
veteran stated at this hearing that he has trouble 
remembering his children's names at times and felt that he 
should leave his job as a truck driver, due to the fact that 
he could not remember where he was going and would forget 
periods of time completely.  

In regards to memory loss, it has been noted that the veteran 
has poor concentration and often forgets medical 
appointments.  See VA examination reports, September 2006 and 
November 2007; VA psychological consultation addendum, July 
2006.  His remote memory was described as being mildly 
impaired; his recent memory was described as being moderately 
impaired; and his immediate memory was described as being 
normal in the November 2007 VA examination report.  In the 
September 2006 VA examination report, his recent memory was 
described as being severely impaired and his immediate memory 
was described as being mildly impaired.  In the July 2006 VA 
psychological consultation addendum, it was noted that the 
veteran received extremely low scores on measures of 
orientation and recent verbal and visual memory.  

The veteran has been consistently described as having a low 
grade or moderate depression and some feelings of 
hopelessness, guilt, and helplessness.  See VA examination 
reports, September 2006 and November 2007; VA psychological 
consultation addendum, July 2006.  However, he has not been 
described as being in persistent danger of hurting himself or 
others and has no history of suicide attempts, violence, or 
assault.  See VA examination reports, September 2006 and 
November 2007.  

The veteran has been noted as being oriented as to person, 
time, and place.  See VA examination reports, September 2006 
and November 2007; VA psychological consultation addendum, 
July 2006.  The veteran's thought process was noted in the 
November 2007 VA examination report as being rambling and 
tangential.  In the September 2006 VA examination report, his 
thought process was noted as being unremarkable.  In the July 
2006 VA psychological consultation addendum, his thought 
process was described as logical and his speech was described 
as slow. 

It has been noted that the veteran has no delusions or 
inappropriate behavior.  See VA examination report, November 
2007.  However, at the September 2006 VA examination, the 
veteran reported having auditory hallucinations that were not 
persistent.  It has been noted that the veteran is able to 
maintain minimum personal hygiene.  See VA examination 
reports, September 2006 and November 2007.  Examiners at both 
the September 2006 and the November 2007 VA examinations 
explicitly found that the veteran does not suffer total 
occupational and social impairment due to PTSD symptoms. 

The Board notes that the veteran has expressed feelings of 
disorientation as to time and place and has indicated that he 
has difficulty remembering his children's names at time.  See 
hearing transcript, April 2008.  These statements appear to 
be supported by the record.  However, it is concluded that 
the veteran's PTSD does not more nearly approximate the 
criteria for a 100 percent rating.  The claims folder 
contains no evidence indicating that the veteran has grossly 
inappropriate behavior; intermittent inability to perform 
activities of daily living; persistent danger of hurting self 
or others; gross impairment of thought processes or 
communication; or persistent delusions or hallucinations, as 
required for a 100 percent rating.  See VA examination 
reports, September 2006 and November 2007; VA psychological 
consultation addendum, July 2006.    


In addition, in rendering this decision, the Board has taken 
into account that the veteran's GAF score was estimated to be 
a 53 at the September 2006 VA examination and a 50 at the 
time of the November 2007 VA examination.  According to the 
GAF scale, scores ranging from 41 to 50 reflect serious 
symptoms, such as suicidal ideation, severe obsessional 
rituals, frequent shoplifting, or any serious impairment in 
social, occupational or school functioning, such as no 
friends, unable to keep a job.  See DSM-IV at 46.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 47.  While the GAF score is only one 
factor of many that must be considered when evaluating the 
veteran's current disability, the Board finds that the 
symptoms yielding this score are adequately evaluated under 
the veteran's current rating. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The Board notes 
the veteran's assertion that he left his most recent job as a 
truck driver due to his loss of memory.  See hearing 
transcript, April 2008.  However, the Board does not find 
that the evidence of record supports such assertions of 
severity.  His memory at the most recent VA examination in 
November 2007 was reported as being only mildly or moderately 
impaired.  Thus, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board acknowledges the veteran's assertions that the 
severity of his PTSD warrants a higher rating.  However, as 
discussed in the previous section, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding severity of his 
disability are not competent.  Espiritu, supra.  

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for PTSD with a cognitive disorder for the period 
of September 3, 2004 to May 26, 2006 is denied.

Entitlement to an evaluation in excess of 70 percent 
disabling for PTSD with a cognitive disorder from May 26, 
2006 to the present is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


